In re Entergy Gulf States Inc.; Case, Mike; — Defendant(s); Applying for Supervisory and/or remedial Writs, Parish of Iberville, 18th Judicial District Court Div. A, No. 52-211; to the Court of Appeal, First Circuit, No. 00-CW-1423.
Granted. Relators represent that within thirty days of the trial court’s oral ruling, they advised the trial court of their intent to seek supervisory writs. The trial court fixed a deadline outside of the thirty day period and relators filed their application in the Court of Appeal within this deadline. On this basis, there is no justification for *1265penalizing relators. Barnard v. Barnard, 96-0859 (La.6/24/96), 675 So.2d 734. Accordingly, the application is remanded to the Court of Appeal for expedited consideration on the merits.
LEMMON, J., concurs.
KIMBALL, J., not on panel.